            Case 2:20-cv-01769-JD Document 9 Filed 04/30/20 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    JERMAINE COLEMAN,                                                CIVIL ACTION
                  Petitioner,

                  v.

    UNITED STATES OF AMERICA, and                                    NO. 20-1769
    WARDEN, FDC-PHILADELPHIA,
                   Respondents.

                                                 ORDER

        AND NOW, this 30th day of April, 2020, upon consideration of Petition for a Writ of

Habeas Corpus Under 28 U.S.C. § 2241 filed by petitioner, Jermaine Coleman (Document No. 3,

filed April 3, 2020), the Response in Opposition to Petition for Writ of Habeas Corpus

(Document No. 7, filed April 16, 2020), and the record in this case,1 for the reasons stated in the

Memorandum dated April 30, 2020, IT IS ORDERED that the Petition for a Writ of Habeas

Corpus Under 28 U.S.C. § 2241 is DENIED.

        IT IS FURTHER ORDERED that the Clerk of Court shall MARK the case CLOSED.


                                                            BY THE COURT:

                                                            /s/ Hon. Jan E. DuBois

                                                               DuBOIS, JAN E., J.




1
 The Deputy Clerk shall docket copies of the Government’s letters dated September 23, 2019, March 26, 2020, and
April 29, 2020, and counsel for petitioner’s email dated April 28, 2020, and all attachments.
